Citation Nr: 0709219	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
condition, to include as secondary to the left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and P. P.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1988 to 
February 1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the benefits sought 
on appeal.  The veteran has changed his residence and his 
claim has been transferred to the RO in Muskogee, Oklahoma.  

The Board notes that at the October 2006 hearing, and also on 
his VA Form 9, the veteran states he is not able to work 
because of his left and right knee conditions, for which he 
is seeking service connection.  While the veteran is not 
currently service connected for his knee conditions, his 
statements constitute an informal claim for a non-service-
connected pension benefits.  The RO is directed to address 
this claim after readjudication of the knee conditions 
pursuant to the remand below.  The non-service-connected 
pension claim is thus referred to the RO for appropriate 
action.

The issues of entitlement to service connection for the left 
and right knee conditions are discussed in the REMAND section 
of this decision below.


FINDINGS OF FACT

1.  An unappealed August 1991 rating decision denied service 
connection for the veteran's left and right knee conditions.

2.  The evidence pertaining to the left and right knee 
conditions that was submitted subsequent to the August 1991 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The RO's August 1991 decision, that denied service 
connection for the left and right knee conditions, is final. 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for left and right 
knee conditions. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a left and 
right knee condition was denied by the RO in August 1991 
because the RO found the veteran's knee problems in service 
were acute and transitory without chronic residuals.  The 
appeal on this decision was not perfected and thus it became 
final.  In March 2004 the RO denied the veteran's claim to 
reopen his claims for service connection because no evidence 
had been submitted with which to reopen the claim.

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claims.  These include 
private medical records documenting the veteran's 1999 knee 
surgeries, a January 2005 radiology report and VA 
examination, and VAMC treatment notes from several treatment 
centers.  This constitutes "new" evidence because it was 
not previously submitted and is not cumulative or redundant 
of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claims.  The 
records contain a diagnosis of plica and chondromalacia of 
both knees from as early as 1998.  Prior to this evidence it 
does not appear there was documentation of a diagnosis for 
the veteran's current conditions.  In January 1999 the 
veteran underwent an arthroscopic evaluation and shaving of 
the left knee, and in February 1999 he underwent a plica 
resection and shaving of the right knee.  VAMC treatment 
notes document the current manifestations of his conditions.  
The sum of this evidence, combined with the veteran's service 
medical records which document knee problems in service, 
raises reasonable support for the veteran's claims for 
service connection.  As discussed below in the remand 
section, a nexus opinion will be required to further 
substantiate the veteran's claims.  

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for his left and 
right knee conditions are reopened.


REMAND

The veteran contends his current left knee condition is due 
to the knee being hit by a generator while in service.  At 
the hearing he testified the right knee condition is due to 
the strain he has had to place on that knee due to his left 
knee condition, however service medical records indicate the 
veteran complained of right knee pain in service in 1989, 
before the incident with the generator which occurred in 
1990.  In either event, the veteran is seeking service 
connection for both knees.  A preliminary review of the 
merits of the claim discloses a need for further development.  
A VA examination is necessary in order to properly adjudicate 
the merits of this claim because the single VA examination of 
record since the last prior final denial appears 
insufficient.

A VA examination was conducted in January 2005 and contains a 
negative nexus opinion.  The examiner found that the 
veteran's current knee conditions are more likely due to his 
past employment in manual labor than to the injury sustained 
in service.  The veteran's claims file was reviewed and it 
appears a thorough examination was undertaken.  However, in 
light of the other medical evidence in this case, the Board 
is of the opinion that an additional VA examination is 
required reconciling aspects of this evidence.

As discussed above, the veteran has been diagnosed on several 
occasions with plica and chondromalacia of both knees.  The 
veteran's condition is to such a severity that surgery was 
performed on both knees in 1999.  The January 2005 VA 
examination, however, contains no diagnosis beyond "painful 
left knee" and "painful right knee."  It does not appear 
that the examiner had access to other treatment notes in the 
veteran's file.  A June 2001 VAMC treatment note contains the 
diagnosis of bilateral chondromalacia of the patella.  This 
same diagnosis is also found in a July 2004 VAMC treatment 
note.  At the hearing the veteran testified he has been 
prescribed Diclofenac for his conditions, and this is 
consistent with treatment records, although for what 
diagnosis the Diclofenac has been prescribed is unknown.  An 
additional VA examination is needed to accurately identify 
the diagnosis and to reconcile it with the finding made at 
the January 2005 VA examination.

Further, under 3.159(c)(4), a VA examination is required 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Paragraph (3) may 
be established by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4)(ii).  The 
veteran's 1999 surgeries arguably qualify as such post-
service treatment for a condition that may have existed in 
service.  Thus, an additional VA examination is necessary in 
order to obtain a nexus opinion reconciling the existing 
medical evidence and service medical records.

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Afford the veteran a VA examination 
to ascertain a diagnosis for his left 
knee condition and for his right knee 
condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current left knee 
conditions had its onset during service 
or is in any other way causally related 
to his active service.  

The examiner is further requested to 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current right knee 
conditions had its onset during service 
or is in any other way causally related 
to his active service or to any diagnosed 
left knee disability.

The examiner should reconcile all current 
findings with the previous VA examination 
of January 2005 and other medical 
evidence as discussed above.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue to the veteran and his 
representative a supplemental statement 
of the case, and afford appropriate 
time for a response. The case should 
then be returned to the Board for 
further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


